I respectfully dissent from the majority opinion because the open and obvious doctrine does not apply to a situation where a store intentionally displays a product in a manner that subjects the customer to a risk by the very nature of the display.
As the majority accurately points out, plaintiff was injured when a stack of cardboard boxes containing toilet tissue fell on her. The boxes were stacked almost to the ceiling with the sides cut out to allow customers to reach into boxes and remove packages of toilet tissue. Plaintiff reached into a half-empty box at the level of her chin.1 *Page 166 
The majority cites three cases to illustrate its reliance upon the open and obvious doctrine. None of the cases deals with a store display that invites the patron to encounter the risk. Two of the cases are distinguishable from the facts herein. InHurtuk v. Lassiter (July 21, 1994), Cuyahoga App. No. 66834, unreported, the plaintiff, who had experience removing trees, was injured by a falling tree when he was helping the property owner remove a chainsaw from its base.
The majority also cites Frajt v. Goodwill Industries ofGreater Cleveland (1986), 33 Ohio App. 3d 92, 514 N.E.2d 719, as holding that a display of entangled elastic belts constitutes an open and obvious danger. I disagree with this characterization of the case. In Frajt, the box of elastic, entangled belts was not the display itself, but rather a box under a display. Moreover, the court expressly observed in Frajt that "appellant's injury was not the result of the position of the box," whereas in the case at bar, the store's deliberate positioning of the boxes is the hazard.
Neither of these cases is comparable to that of a store display which invites customers to remove merchandise from boxes stacked almost to the ceiling. When products are contained in boxes stacked one on another against a wall, it is not that obvious that removing a product from inside a box will result in the box itself falling. This situation is not the same as removing one can from the middle of a pyramid of cans — a comic situation we all recognize.
The third case cited by the majority does not support its position. In Simmers v. Bentley Constr. Co. (1992), 64 Ohio St. 3d 642,  597 N.E.2d 504, the plaintiff was injured when he fell through a hole on a railroad bridge. Declining to apply the open and obvious doctrine when the defendant creates a hazardous condition, the Ohio Supreme Court held that this doctrine does not automatically bar recovery but merely raises issues of comparative negligence for the jury to resolve.
While it is true that a property owner is not an insurer of a business invitee's safety, a store should not be able to invite a customer to choose products from a stack the store deliberately constructed and then be relieved of liability when it may be impossible for customers to reach for these items without causing the boxes to tumble down. It should be for the jury to decide whether customers may reasonably expect that boxes so deliberately stacked against a wall will remain stable when items are removed from within the boxes. Accordingly, because the cited cases applying this doctrine are either inapposite to the facts of the case at bar or fail to support the majority decision, I would reverse the trial court's granting of summary judgment for the defendant so that a jury could decide the issue.
1 The majority states plaintiff observed the boxes were stacked "too high." However, what she said was that she "wonder[ed] how they would stack it so high." *Page 167